Horne, Circuit Judge
-In this case there is an issue of fact, and as is usual there is a conflict in the evidence. The chancellor found for the defendants, and his finding not being clearly erroneous should not be disturbed. Sheppard v. Crowley, 61 Fla. 735, 55 South. Rep. 841; Robinson Point Lumber Co. v. Johnson, 63 Fla. 562, 58 South. Rep. 841; Millinor v. Thornhill, 63 Fla. 531, 58 South. Rep. 34; Dixie Naval Stores Co. v. German-American Lumber Co., 76 Fla. 339, 79 South. Rep. 836.
The decree is affirmed at the cost of appellant.
Per Curiam. — The record in this cause having been considered by this court, and the foregoing opinion prepared under Chapter 7837, Acts of 1919, adopted by the court as its opinion, it is considered, ordered and adjudged by the court that the decree herein be and the same is hereby affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.